DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Examiner notes that the claims are replete with examples of indefiniteness and the examples below are NON-LIMITING examples only. Applicant must review and amend all claims for clarity, definiteness, and grammatical accuracy
Claim 1 recites the phrases “in which it closes a wall opening into an open position in which it is located substantially overhead” and “a lifting direction with respect to a door body element situated above it in the closed position”. This renders the claim indefinite, as the term “it” is vague and unclear (i.e. numerous structural elements are recited in the claim, and it is unclear exactly what structural element the multiple recitations of “it” are referring to. Examiner recommends that the term “it” is replaced with the structural terminology to which the term “it” is intended to refer. Appropriate correction is required. 
Claim 3 recites “a second pretensioning device”. This renders the claim indefinite, since it is unclear how “a second pretensioning device” is claimed without also claiming “a first pretensioning device”. Examiner notes that “a first pretensioning device” is recited in claim 2, however, claim 3 depends from claim 1. Appropriate correction is required. 
Claim 5 recites “at least one guide rail segment running overhead, preferably roughly in the horizontal direction”. This is a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) and is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim 5 recites the broad recitation “at least one guide rail segment running overhead”, and the claim also recites “preferably roughly in the horizontal direction”, which is the narrower statement of the range/limitation. Appropriate correction is required.
Claims 9 and 10 each recite “this door body element”. This renders the claims indefinite, as “this door body element” is vague and unclear (i.e. which door body element is “this door body element”?). Appropriate correction is required.
Claim 11 recites “wherein the first and/or the second pretensioning device by interacting with the articulation assembly forces the separate liftable edge of the door body element into the predetermined path”. This renders the claim indefinite, as “the first and/or the second pretensioning device” lacks proper antecedent basis and is unclear. Additionally, Examiner notes that the term “and/or” renders the claim indefinite as it is unclear what exactly is intended to be claimed. It appears the multiple configurations are being claimed by the term “and/or” (i.e. A and/or B appears to refer to multiple combinations including only A, only B, both A and B). Appropriate correction is required.
Claim 11 recites “the articulation assembly”. This renders the claim indefinite, since “the articulation assembly” lacks proper antecedent basis and is unclear (i.e. what exactly is “the articulation assembly”?). Appropriate correction is required.
Claim 12 recites “the traction means opposes the first pretensioning device”. This renders the claim indefinite, since “the first pretensioning device” lacks proper antecedent basis and is unclear. Appropriate correction is required.
Claim 12 recites “connected at its one end”. This renders the claims indefinite, as “its one end” is vague and unclear (i.e. which end is “its one end”?). Appropriate correction is required.
Claim 13 recites “the pivot axis being situated beneath the lever axis in the closed position”. This renders the claim indefinite, since “the lever axis” lacks proper antecedent basis and is unclear (i.e. what exactly is “the lever axis”?). Appropriate correction is required.
Claim 14 recites “the tractive action of the traction means”. This renders the claim indefinite, since “the tractive action” lacks proper antecedent basis and is unclear (i.e. what exactly is “the tractive action”?). Appropriate correction is required.
Claim 15 recites “a limiting element coordinated with the coupling device”. This renders the claim indefinite, since “the coupling device” lacks proper antecedent basis and is unclear. Appropriate correction is required.
Claim 16 recites “a limiting link at least partly embracing the lever axis and/or the pivot axis”. This limitation appears to be claiming multiple configurations due to the term “and/or” (i.e.  “a limiting link at least partly embracing ONLY the lever axis”, “a limiting link at least partly embracing ONLY the pivot axis”, and “a limiting link at least partly embracing BOTH the lever axis and the pivot axis”). Examiner notes that this renders the claim indefinite, since it unclear how each of this limitations would be separately possible. Appropriate correction is required.
Claim 18 recites “the limiting link comprises a collar extending transversely from a bracket of the coupling device that runs roughly perpendicular to the articulation axes, especially roughly perpendicular -5-Application No.: TBDAttorney Docket No.: 116523-253005 (P006US)thereto”. This is a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) and is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Examiner additionally notes that the term “and/or” renders the claim indefinite as it is unclear what exactly is intended to be claimed. It appears the multiple configurations are being claimed by the term “and/or” (i.e. A and/or B appears to refer to multiple combinations including only A, only B, both A and B). Examiner notes that all embodiments must be explicitly enabled in the disclosure. Appropriate correction is required.
Claim 21 recites “the wall comprising the edge opening”. This renders the claim indefinite, since “the edge opening” lacks proper antecedent basis and is unclear (i.e. what exactly is “the edge opening”?). Appropriate correction is required.
Claim 22 recites “the end of the overhead guide rail segment facing away from the arc-shaped guide rail segment”. This renders the claim indefinite, since each of “the end of the overhead guide rail segment” and “the arc-shaped guide rail segment” lack proper antecedent basis. Appropriate correction is required
Claim 23 recites “the radius of curvature of the arc-shaped guide rail segment at an inner guide surface thereof is 400 mm or more, preferably 420 mm or more, especially preferably 450 mm or more, in particular 500 mm or more”. This is a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) and is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Additionally, the term “the radius of curvature of the arc-shaped guide rail segment” lacks proper antecedent basis and is unclear. Appropriate correction is required.
Claim 24 recites “the inner radius of the arc-shaped, especially circular arc-shaped guide rail segment is less than 800 mm, preferably less than 700 mm, especially 600 mm or less”. This is a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) and is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Additionally, the term “the inner radius of the arc-shaped, especially circular arc-shaped guide rail segment” lacks proper antecedent basis and is unclear. Appropriate correction is required.
Claim 25 recites “the ratio of the inner radius to the height of at least one door body element in-6- Application No.: TBDAttorney Docket No.: 116523-253005 (P006US)a direction running parallel to its side edges is 0.6 or more, preferably 0.65 or more, especially preferably around 0.68 and/or 0.8 or less, preferably 0.75 or less, especially preferably 0.7 or less”. This is a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) and is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. Additionally, the term “the ratio of the inner radius” lacks proper antecedent basis and is unclear. Further, it is unclear what is being claimed by “a ratio” that is “is 0.6 or more, preferably 0.65 or more, especially preferably around 0.68 and/or 0.8 or less, preferably 0.75 or less, especially preferably 0.7 or less” since “a ratio” is typically written in the form “2 to 1” or “2:1”, etc. Appropriate correction is required.
Claim 25 recites “a direction running parallel to its side edges”. This renders the claim indefinite, since “a direction running parallel to its side edges” is vague and unclear due to the term “its” (what is “its”?). Appropriate correction is required.
Claims 2, 4, 6-8, 17, 19-20, and 26-27 are rejected as depending from a rejected base claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17, 21-22, and 26-27 are rejected under 35 U.S.C. 102a1 as being anticipated by Rush (Roesch) (US 2,041,372).
Regarding claim 1, Rush discloses a door having a door body that can be lifted, along a predetermined path, from a closed position in which it closes a wall opening into an open position in which it is located substantially overhead, the door body having two, three or more door body elements (Figure 1, elements 7, 8, 9) arranged one on top of the other in the closed position and hinged together along articulation axes running roughly perpendicular to the predetermined path, wherein a lower edge (See Figures 7-8) of the door body in the closed position and trailing during the lifting can be lifted separately (See Figures 7-8), at least when the door reaches the open position, by a pivoting movement of a lower door body element having said edge in a lifting direction with respect to a door body element situated above it in the closed position relative to the predetermined path, characterized by a limiting device (Figure 7, considered at least elements 40 and 41) which limits the pivoting movement of the lower door body element in the lifting direction at least along a segment of the predetermined path.  
Regarding claim 2, Rush discloses wherein the door comprises a first pretensioning device (Figures 1 and 7, considered at least elements 54 and 35, Examiner notes that element 54 is capable of assisting both opening and closing operation) forcing the separately liftable edge of the lower door body element into the predetermined path upon moving from the open position to the closed position.  
Regarding claim 3, as best understood, Rush discloses wherein a second pretensioning device (Figure 1, considered at least element 54, Examiner notes that element 54 is capable of assisting both opening and closing operation) opposes a movement of the separately liftable edge in a direction orthogonal to the door body plane in the closed position of the door body.
Regarding claim 4, Rush discloses wherein the door is guided by a guide rail (See at least Figures 2-3, elements 1, 2, 3) assembly along the predetermined path.  
Regarding claim 5, Rush discloses wherein the guide rail assembly comprises two guide rails arranged at opposite edges of the door body (See Figure 1), and each guide rail comprises respectively at least one vertical guide rail (Figure 2, element 1) segment running roughly parallel to the direction of gravity, at least one guide rail segment running overhead (Figure 2, element 2), preferably roughly in the horizontal direction, and at least one arc-shaped guide rail segment (Figure 2, element 3)joining together the-3- Application No.: TBDAttorney Docket No.: 116523-253005 (P006US)vertical and the overhead guide rail segment.  
Regarding claim 6, Rush discloses wherein the door body is led along the predetermined path by an interaction of the guide rail assembly with the guide elements arranged on the door body (See at least Page 3, Column 1, lines 5-18).  
Regarding claim 7, Rush discloses wherein the guide elements comprise rollers (Figures 2 and 7, at least elements 26 and 42).
Regarding claim 8, Rush discloses wherein at least one guide element (Figure 7, at least element 42) is arranged at the lower edge of the door body element having the separately liftable edge, on each of the sides of the door body element facing toward a guide rail.  
Regarding claim 9, Rush discloses wherein the liftable edge of the door body element in the open position is spaced further away from a guide element situated on this door body element in a direction running perpendicular to it than in the closed position and it is raised upward relative to the guide element (See at least Figures 7-8).
Regarding claim 10, Rush discloses wherein the separate liftable door body element is connected, by means of a pivoting lever (Figure 7, element 41) of a lever assembly making possible a changing of the distance between at least one guide element arranged on this door body element and the door body element, to the guide element, wherein the guide element is pivoted upon reaching the open position by a pivoting of the pivoting lever relative to a lever axis in a direction opposite the lifting direction with respect to the lower door body element.  
Regarding claim 11, as best understood, Rush discloses wherein the first and/or the second pretensioning device (Figure 1, element 54) by interacting with the articulation assembly (Figure 1, at least elements 58, 58a, 63 64) forces the separate liftable edge of the door body element into the predetermined path during the movement to the closed position and/or forces it into a position completely closing the wall opening in the closed position.  
Regarding claim 12, as best understood, Rush discloses wherein a traction means (Figure 7, considered at least elements 35, 36, 41) lifting the door body from the closed position to the open position is connected at its one end to the lower edge of the door body and is coupled at its other end to a weight equalizing device (Figure 1, considered at least element 54), and wherein the traction means opposes the first pretensioning device.  
Regarding claim 13, as best understood, Rush discloses characterized in that the traction means (Figure 7, considered at least element 41) is coupled to the lower edge of the door body by a coupling device (Figure 7, considered at least element 42) arranged at the lower edge and able to pivot relative to a pivot axis running parallel to the articulation axes, the pivot axis being situated beneath the lever axis in the closed position.  
Regarding claim 14, as best understood, Rush discloses the coupling device under the tractive action of the traction means is pivoted in a direction opposite the lifting direction relative to the lower door body element upon reaching the open position (See at least Figures 7-8).  
Regarding claim 15, as best understood, Rush discloses that the limiting device comprises a limiting element (Figure 7, considered portion of element 41 connected to element 42) coordinated with the coupling device and able to pivot with it relative to the pivot axis and a limiting element (Figure 7, element 40) coordinated with the lever assembly and able to pivot with it relative to the lever axis.  
Regarding claim 16, as best understood, Rush discloses one of the limiting elements comprises a limiting link (Figure 7, element 40) at least partly embracing the lever axis and/or the pivot axis.  
Regarding claim 17, as best understood, Rush discloses one of the limiting elements comprises an end stop element (Figure 7, element 37) abutting against the limiting link during the pivoting movement of the lower door body element in the lifting direction.
Regarding claim 20, as best understood, Rush discloses the limiting device comprises a fixed guide surface (Figure 7, elements 37, 38, 39) interacting with a limiting element (Figure 7, element 40) arranged on the lower edge of the lower door body element upon reaching the open position.  
Regarding claim 21, as best understood, Rush discloses that the fixed guide surface is arranged on the wall comprising the edge opening and extends upward at a slant (Examiner notes that, as best understood, all elements of the assembly are considered to be either directly or indirectly “arranged on the wall”/ Additionally at least element 37 or 39 include “a slant”).  
Regarding claim 22, Rush discloses a thrusting device (Figure 1, element 54) situated at the end of the overhead guide rail segment facing away from the arc-shaped guide rail segment and able to be placed in the opening movement against the leading edge of the door body during an opening movement, by which the limiting element arranged at the lower edge of the door body is forced in the open position against the guide surface.  
Regarding claim 26, Rush discloses that the first and/or the second pretensioning device comprises a spring element (Figure 1, element 54).
Regarding claim 27, Rush discloses that the first and/or the second pretensioning device comprises a torsion spring (Examiner notes that at least element 54 is considered to satisfy the broad term “torsion spring”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Rush (Roesch) (US 2,041,372).
Regarding claim 23, as best understood, Rush does not explicitly disclose wherein the radius of curvature of the arc-shaped guide rail segment at an inner guide surface thereof is 400 mm or more, preferably 420 mm or more, especially preferably 450 mm or more, in particular 500 mm or more.  Examiner notes, however, that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the door system of Rush such that the radius of curvature of the arc-shaped guide rail segment at an inner guide surface thereof is 400 mm or more since a dimensional configuration of this nature would have functioned as intended, and been logical and obvious to one of ordinary skill in the art, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 24, as best understood, Rush does not explicitly disclose that the inner radius of the arc-shaped, especially circular arc-shaped guide rail segment is less than 800 mm, preferably less than 700 mm, especially 600 mm or less.  Examiner notes, however, that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the door system of Rush such that that the inner radius of the arc-shaped, especially circular arc-shaped guide rail segment is less than 800 mm, preferably less than 700 mm, especially 600 mm or less, since a dimensional configuration of this nature would have functioned as intended and been logical and obvious to one of ordinary skill in the art, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 25, as best understood, Rush does not explicitly disclose wherein the ratio of the inner radius to the height of at least one door body element in -6- Application No.: TBD Attorney Docket No.: 116523-253005 (P006US)a direction running parallel to its side edges is 0.6 or more, preferably 0.65 or more, especially preferably around 0.68 and/or 0.8 or less, preferably 0.75 or less, especially preferably 0.7 or less.  Examiner notes, however, that it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the door system of Rush such that the ratio of the inner radius to the height of at least one door body element in-6-Application No.: TBD Attorney Docket No.: 116523-253005 (P006US)a direction running parallel to its side edges is 0.6 or more, preferably 0.65 or more, especially preferably around 0.68 and/or 0.8 or less, preferably 0.75 or less, especially preferably 0.7 or less, since a dimensional configuration of this nature would have functioned as intended, and been logical and obvious to one of ordinary skill in the art, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Additionally, regarding claims 23-25, although the particular features may not necessarily be explicitly shown in Rush, it would have been an obvious matter of design choice to modify the art in this way, since it has been held that changes in shape, form, or configuration of components of a device are obvious absent persuasive evidence that the particular shape, form, or configuration would be found significant to a person of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Such modifications are not critical to the design and would have produced no unexpected results. In addition, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well. It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well.

Allowable Subject Matter
As best understood, Claims 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634